     Case 1:17-md-02800-TWT Document 805 Filed 09/03/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION
_________________________________
                                     )
In re: Equifax, Inc. Customer        ) MDL Docket No. 2800
Data Security Breach Litigation      ) No. 1:17-md-2800-TWT
                                     )
                                     ) This document relates to:
                                     ) City of Chicago v. Equifax, Inc.
                                     ) No. 1:18-cv-1470-TWT
                                     )
                                     ) Chief Judge Thomas W. Thrash, Jr.
                                     )
_________________________________ )

PLAINTIFF CITY OF CHICAGO’S MOTION FOR RECONSIDERATION

      Pursuant to Local Rule 7.2(E), Plaintiff City of Chicago respectfully moves

for reconsideration of the Court’s August 6, 2019 Order denying Chicago’s Motion

for a Separate Track (ECF 784), and any other relief that the Court deems proper.

The City identifies the bases for this Motion in the accompanying Memorandum.

Dated: September 3, 2019             Respectfully submitted,

                                     /s/ Stephen J. Kane
                                     Stephen J. Kane
                                     City of Chicago Department of Law
                                     121 North LaSalle Street, Room 600
                                     Chicago, IL 60602
                                     Tel: 312-744-6934
                                     stephen.kane@cityofchicago.org

                                     Counsel for Plaintiff City of Chicago


                                       1
      Case 1:17-md-02800-TWT Document 805 Filed 09/03/19 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I certify that on September 3, 2019, I electronically filed the foregoing with

the Clerk of the United States District Court for the Northern District of Georgia

using the Court’s CM/ECF system, which will automatically send notification of this

filing to all counsel of record.

                                             /s/ Stephen J. Kane




                                         2
